DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Response to Amendment

The reply filed on 12 January 2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): The reply fails to present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, the Examiner has chosen to exercise the discretion to act on the amendment and issue the instant Office Action.  See MPEP 714.03.  However, Applicant is advised that future failures to fully respond to an Office Action may result in a reply being held as non-responsive

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


For the purposes of evaluating prior art with respect to patentability, the Examiner has interpreted a “flex port” in accordance with Applicant’s arguments (See Page 2) and Paragraph 25 of the disclosure.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 3, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication Number 2008/0222432 to Gilbert  (“Gilbert”).

In reference to Claim 1, Gilbert discloses a non-transitory machine-readable medium storing instructions executable by a processor (See Paragraph 45 [programmed logic]) to: determine when a computing device (See Figures 1, 3, 13, 14, and 15 [all components shown]) receives a main power from a main power supply (See Figure 1 Number 1 [lower], Figure 3 Number 9, and Paragraphs 45 and 47); transfer a power from a second power supply (See Figure 1 Number 1 [upper], Figure 3 [upper input connector], and Paragraphs 45 and 47) through a power delivery cable (See Figures 1, 3, 13, 14, and 15 and Paragraph 10), responsive to the determination that the computing device received the main power from the main power supply (See Paragraphs 45 and 47); input the power from the second power supply to a component of a computing device (See Figures 13, 14, and 15 Number 41, and Paragraphs 45, 47, and 60); sequence the power from the second power supply with the main power from the main power supply of the computing device (See Paragraphs 45 and 47); and refrain from transferring the power from the second power supply responsive to a determination that the computing device is not receiving the main power from the main power supply (See Paragraphs 45 and 47 [power sequencing and output is activated only once all input ports are connected]). 

In reference to Claim 3, Gilbert discloses the limitations as applied to Claim 1 above.  Gilbert further discloses that the component includes a power dongle to receive the power from the second power supply (See Figure 1 Number 10).

In reference to Claim 6, Gilbert discloses the limitations as applied to Claim 1 above.  Gilbert further discloses that the second power supply is a power adaptor that supplies the power through the power delivery cable to the component (See Figure 1 Number 1 [upper], Figure 3 [upper input connector], and Paragraphs 45 and 47).


In reference to Claim 7, Gilbert discloses the limitations as applied to Claim 1 above.  Gilbert further discloses receiving the power from the second power supply, wherein the second power supply is internal to the computing device (See Figure 1 Number 1 [upper], Figure 3 [upper input connector], Figures 13, 14, and 15, and Paragraphs 45 and 47).



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim(s) 1, 3, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 2005/0141208 to Niinuma (“Niinuma”) and knowledge commonly known in the art, as evidenced by “Structured Computer Organization” Third Edition by Andrew S. Tanenbaum (“Tanenbaum”).

In reference to Claim 1, Niinuma discloses a system and method to: determine when a computing device (See Figure 3 [all components shown plus host device]) receives a main power from a main power supply (See Figure 3 Number 21 and Paragraphs 69-71 and 79-81); transfer a power from a second power supply (See Figure 3 Numbers 23 or 24) through a power delivery cable (See Figure 3 and Paragraphs 61 and 77), responsive to the determination that the computing device received the main power from the main power supply (See Paragraphs 73 and 79); input the power from the second power supply to a component of a computing device (See Figures 1 and 2 Number 3, Figure 3 Number 20, and Paragraphs 73 and 79); sequence the power from the second power supply with the main power from the main power supply of the computing device (See Paragraphs 70 and 79); and refrain from transferring the power from the second power supply responsive to a determination that the computing device is not receiving the main power from the main power supply (See Paragraphs 71 and 80).  However, Niinuma does not explicitly disclose that the system is a non-transitory machine-readable medium storing instructions executable by a processor.  Official Notice is taken that using software stored on a computer readable 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Niinuma using a well known non-transitory machine-readable medium storing instructions executable by a processor to implement the system and method, resulting in the invention of Claim 1, because Niinuma is not limited as to the particular implementation of the system and method (See Paragraph 110 of Niinuma), and the simple substitution of a well known non-transitory machine-readable medium storing instructions executable by a processor to implement the method and system of Niinuma would have yielded the predictable result of allowing the system designer to optimize cost, speed, reliability, and ability to change as required, because hardware and software are logically equivalent, and any operation executed by hardware can be executed by software (See Page 11 of Tanenbaum).

In reference to Claim 3, Niinuma and knowledge commonly known in the art disclose the limitations as applied to Claim 1 above.  Niinuma further discloses that the component includes a power dongle to receive the power from the second power supply (See Figure 3 Number 23).

In reference to Claim 6, Niinuma and knowledge commonly known in the art disclose the limitations as applied to Claim 1 above.  Niinuma further discloses the 


In reference to Claim 7, Niinuma and knowledge commonly known in the art disclose the limitations as applied to Claim 1 above.  Niinuma further discloses receiving the power from the second power supply, wherein the second power supply is internal to the computing device (See Figure 3 Numbers 23 and 24).


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niinuma and knowledge commonly known in the art as applied to Claim 1 above, and further in view of knowledge commonly known in the art, as evidenced by “How GPUs Work” by David Luebke et al. (“Luebke”).

In reference to Claim 2, Niinuma and knowledge commonly known in the art disclose the limitations as applied to Claim 1 above.  Niinuma is not limited as to the particular type of component of the computing device used, but does not explicitly disclose that the component of the computing device is a graphics processing unit (GPU), central processing unit (CPU), or combinations thereof.  Official Notice is taken that the use of GPUs is well known in the art, as evidenced by Luebke (See Page 126 Column 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Niinuma and knowledge commonly known in the art using a well known GPU as the component of the computing device, resulting . 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niinuma and knowledge commonly known in the art as applied to Claim 1 above, and further in view of knowledge commonly known in the art, as evidenced by “USB Type-C™ represents breakthrough connectivity” by Anwar Sadat et al. (“Sadat”).

In reference to Claim 4, Niinuma and knowledge commonly known in the art disclose the limitations as applied to Claim 1 above.  Niinuma is not limited as to the particular type of power delivery cable used, but does not explicitly disclose that the power delivery cable is a USB Type-C cable.  Official Notice is taken that the use of USB Type-C power delivery cables is well known in the art, as evidenced by Sadat (See Pages 2-4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Niinuma and knowledge commonly known in the art using a well-known USB Type-C power delivery cable as the power delivery . 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niinuma and knowledge commonly known in the art as applied to Claim 1 above, and further in view of Yang.

In reference to Claim 5, Niinuma and knowledge commonly known in the art disclose the limitations as applied to Claim 1 above.  Niinuma is not limited as to the particular type of component of the computing device used, but does not explicitly disclose that the component of the computing device is a motherboard.  Yang discloses a motherboard that receives power from a power supply via a USB interface (See Paragraph 18).
It would have been obvious to one of ordinary skill in the art at the time the
invention was filed to construct the device of Niinuma and knowledge commonly known in the art using the motherboard receiving power via a USB interface of Yang as the .

Claim(s) 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niinuma and knowledge commonly known in the art, as evidenced by Tanenbaum and Sadat.

In reference to Claim 8, Niinuma discloses a system comprising: a main power supply (See Figure 3 Numbers 23 or 24) of a computing device (See Figure 3 [all components shown plus host device]); a module (See Figures 1 and 2 Number 2) coupled to a component in the computing device (See Figures 1 and 2 Number 3 and Figure 3 Number 20); a second power supply connected to the module (See Figure 3 Number 21) through a power delivery cable (See Figure 3 and Paragraphs 61 and 77); a power management device, and circuitry to: determine when the computing device receives a main power from the main power supply (See Figure 3 Number 21 and Paragraphs 69-71 and 79-81); transfer a power from a second power supply through the power delivery cable connected to the module (See Figure 3 and Paragraphs 61 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Niinuma using a well-known non-transitory machine-readable medium storing instructions executable by a processor to implement the system and circuitry, and using a well-known USB Type-C power delivery cable as the power delivery cable, resulting in the invention of Claim 8, because Niinuma is not limited as to the particular implementation of the system and method (See Paragraph 110 of Niinuma), and the simple substitution of a well-known non-transitory machine-

In reference to Claim 11, Niinuma and knowledge commonly known in the art disclose the limitations as applied to Claim 8 above.  Niinuma further discloses that the module is a power dongle embedded in the component to receive the power from the second power supply (See Figure 3 Number 23) and output a video signal thorough the USB cable (See Paragraphs 4, 62, and 87).

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niinuma and knowledge commonly known in the art as applied to Claim 8 above, and “Asus USB 3.1 UPD Panel Upgrade Kit: USB Type-C, 10Gb/s, 100W power delivery” by Anton Shilov (“Shilov”).

In reference to Claim 9, Niinuma and knowledge commonly known in the art disclose the limitations as applied to Claim 8 above.  Niinuma is not limited as to the particular type of device that supplies the power to the module through the power delivery cable, but does not explicitly disclose that the second power supply is a power adapter positioned in an expansion slot of the computing device.  Shilov discloses a power supply positioned in an expansion slot of a computing device to receive power from a power adapter and deliver power to a module of a USB device through a USB Type-C cable (See Page 1 Paragraphs 1-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Niinuma and knowledge commonly known in the art using the USB Type-C Power Delivery expansion slot power supply of Shilov, resulting in the invention of Claim 9, because Niinuma is not limited to the particular type of power supply device that supplies power through the power delivery cable (See Paragraph 110 of Niinuma), and the simple substitution of the USB Type-C Power Delivery expansion slot power supply of Shilov as the power supply of Niinuma and knowledge commonly known in the art would have yielded the predictable result of supplying the connected device with up to 100W of power (See Page 1 Paragraph 3 of Shilov) by using an expansion slot and Molex power connectors, thus not requiring additional external connections (See Page 1 Paragraphs 2-3 of Shilov), in a manner that ensures that sufficient power is available for operation of a device when the power 

In reference to Claim 10, Niinuma, knowledge commonly known in the art, and Shilov disclose the limitations as applied to Claim 9 above.  Niinuma further discloses that the voltage of the additional power supply matches the voltage of the main power supply (See Paragraphs 58, 69-70, and 72).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niinuma and knowledge commonly known in the art as applied to Claim 8 above, and further in view of knowledge commonly known in the art, as evidenced by Luebke.

In reference to Claim 16, Niinuma and knowledge commonly known in the art disclose the limitations as applied to Claim 7 above.  Niinuma is not limited as to the particular type of component of the computing device used, but does not explicitly disclose that the component is a graphics processing unit (GPU) coupled to the module.  Official Notice is taken that the use of GPUs is well known in the art, as evidenced by Luebke (See Page 126 Column 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Niinuma and knowledge commonly known in the art using a well-known GPU as the component of the computing device, resulting in the invention of Claim 16, because Niinuma is not limited as to the particular component of the computing device used (See Paragraphs 62 and 110 of Niinuma), and . 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niinuma and knowledge commonly known in the art as applied to Claim 8 above, and further in view of Yang.

In reference to Claim 17, Niinuma and knowledge commonly known in the art disclose the limitations as applied to Claim 8 above.  Niinuma is not limited as to the particular type of component of the computing device used, but does not explicitly disclose that the component is a motherboard.  Yang discloses a motherboard that receives power from a power supply via a USB interface (See Paragraph 18).
It would have been obvious to one of ordinary skill in the art at the time the
invention was filed to construct the device of Niinuma and knowledge commonly known in the art using the motherboard receiving power via a USB interface of Yang as the component, resulting in the invention of Claim 17, because Niinuma is not limited to the particular component of the computing device used (See Paragraphs 62 and 110 of Niinuma), and the simple substitution of the motherboard receiving power via a USB interface of Yang as the component receiving power via a USB interface of Niinuma .

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert as applied to Claim 1 above, and further in view of knowledge commonly known in the art, as evidenced Luebke.

In reference to Claim 2, Gilbert discloses the limitations as applied to Claim 1 above.  Gilbert is not limited as to the particular type of component of the computing device used, but does not explicitly disclose that the component of the computing device is a graphics processing unit (GPU), central processing unit (CPU), or combinations thereof.  Official Notice is taken that the use of GPUs is well known in the art, as evidenced by Luebke (See Page 126 Column 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Gilbert using a well-known GPU as the component of the computing device, resulting in the invention of Claim 2, because Gilbert is not limited as to the particular component of the computing device used (See Paragraph 63 of Gilbert), and the simple substitution of a well-known GPU as the component of the computing device of Gilbert would have yielded the predictable result of providing a high-performance, visually rich, interactive 3D experience (See Page 126 Column 1 Paragraph 1 of Luebke) in a manner that ensures that sufficient power is .

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert as applied to Claim 1 above, and further in view of knowledge commonly known in the art, as evidenced by Sadat.

In reference to Claim 4, Gilbert discloses the limitations as applied to Claim 1 above.  Gilbert is not limited as to the particular type of power delivery cable used, but does not explicitly disclose that the power delivery cable is a USB Type-C cable.  Official Notice is taken that the use of USB Type-C power delivery cables is well known in the art, as evidenced by Sadat (See Pages 2-4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Gilbert using a well-known USB Type-C power delivery cable as the power delivery cable, resulting in the invention of Claim 4, because Gilbert is not limited as to the particular type of power delivery cable used (See Paragraph 9 of Gilbert), and the simple substitution of a well-known USB Type-C power delivery cable as the power delivery cable of Gilbert would have yielded the predictable result of providing a cable that is simple to use and plug in due to its convenient and foolproof design having a small size and ability to be flipped (See Page 1 of Sadat) and that provides for increased levels of power delivery (See Page 4 of Sadat) in a manner that ensures that sufficient power is available for operation of a device when the power requirements exceed that allowable by a single cable (See Paragraph 45 of Gilbert). 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert as applied to Claim 1 above, and further in view of Yang.

In reference to Claim 5, Gilbert discloses the limitations as applied to Claim 1 above.  Gilbert is not limited as to the particular type of component of the computing device used, but does not explicitly disclose that the component of the computing device is a motherboard.  Yang discloses a motherboard that receives power from a power supply via a USB interface (See Paragraph 18).
It would have been obvious to one of ordinary skill in the art at the time the
invention was filed to construct the device of Gilbert using the motherboard receiving power via a USB interface of Yang as the component, resulting in the invention of Claim 5, because Gilbert is not limited to the particular component of the computing device used (See Paragraph 63 of Gilbert), and the simple substitution of the motherboard receiving power via a USB interface of Yang as the component receiving power via a USB interface of Gilbert would have yielded the predictable result of providing power for a motherboard to operate (See Paragraph 16 of Yang) in a manner that ensures that sufficient power is available for operation when the power requirements exceed that allowable by a single cable (See Paragraph 45 of Gilbert).

Claim(s) 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert and knowledge commonly known in the art, as evidenced by Sadat.

In reference to Claim 8, Gilbert discloses a system comprising: a main power supply (See Figure 1 Number 1 [lower], Figure 3 Number 9, and Paragraphs 45 and 47) of a computing device (See Figures 1, 3, 13, 14, and 15 [all components shown]); a module (See Figures 1 and 3 Number 6, and Paragraphs 45 and 47) coupled to a component in the computing device (See Figures 1 and 3, Figures 13, 14, and 15 Number 41, and Paragraphs 45, 47, and 60); a second power supply connected to the module (See Figure 1 Number 1 [upper], Figure 3 [upper input connector], and Paragraphs 45 and 47) through a power delivery cable (See Figures 1, 3, 13, 14, and 15 and Paragraph 10); a power management device, a processor (See Paragraph 45); and a memory storing machine-readable instructions executable by the processor (See Paragraph 45 [programmed logic]) to: determine when the computing device receives a main power from the main power supply (See Paragraphs 45 and 47); transfer a power from a second power supply through the power delivery cable connected to the module (See Paragraphs 45 and 47) responsive to the determination that the computing device received the main power from the main power supply (See Paragraphs 45 and 47); cause the power management device to sequence the power from the second power supply to the main power from the main power supply (See Paragraphs 45 and 47), and refrain from transferring the power from the second power supply responsive to a determination that the computing device is not receiving the main power from the main power supply (See Paragraphs 45 and 47).  However, Gilbert is not limited as to the particular type of power delivery cable used, but does not explicitly disclose that the power delivery cable is a USB Type-C cable.  Official Notice is taken that the use of 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Gilbert using a well-known USB Type-C power delivery cable as the power delivery cable, resulting in the invention of Claim 8, because Gilbert is not limited as to the particular type of power delivery cable used (See Paragraph 9 of Gilbert), and the simple substitution of a well-known USB Type-C power delivery cable as the power delivery cable of Gilbert would have yielded the predictable result of providing a cable that is simple to use and plug in due to its convenient and foolproof design having a small size and ability to be flipped (See Page 1 of Sadat) and that provides for increased levels of power delivery (See Page 4 of Sadat) in a manner that ensures that sufficient power is available for operation of a device when the power requirements exceed that allowable by a single cable (See Paragraph 45 of Gilbert). 

In reference to Claim 11, Gilbert and knowledge commonly known in the art disclose the limitations as applied to Claim 8 above.  Gilbert further discloses that the module is a power dongle embedded in the component to receive the power from the second power supply (See Figure 1 Number 10) and output a video signal thorough the USB Type-C cable (See Figures 13, 14, and 15 Number 41 and Paragraphs 60-62).

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert and knowledge commonly known in the art as applied to Claim 8 above, and further in view of Shilov.

In reference to Claim 9, Gilbert and knowledge commonly known in the art disclose the limitations as applied to Claim 8 above.  Gilbert is not limited as to the particular type of device that supplies the power to the module through the power delivery cable, but does not explicitly disclose that the second power supply is a power adapter positioned in an expansion slot of the computing device.  Shilov discloses a power supply positioned in an expansion slot of a computing device to receive power from a power adapter and deliver power to a module of a USB device through a USB Type-C cable (See Page 1 Paragraphs 1-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Gilbert and knowledge commonly known in the art using the USB Type-C Power Delivery expansion slot power supply of Shilov, resulting in the invention of Claim 9, because Gilbert is not limited to the particular type of power supply device that supplies power through the power delivery cable (See Paragraphs 9 and 63 of Gilbert), and the simple substitution of the USB Type-C Power Delivery expansion slot power supply of Shilov as the power supply of Gilbert and knowledge commonly known in the art would have yielded the predictable result of supplying the connected device with up to 100W of power (See Page 1 Paragraph 3 of Shilov) by using an expansion slot and Molex power connectors, thus not requiring additional external connections (See Page 1 Paragraphs 2-3 of Shilov), in a manner that ensures that sufficient power is available for operation when the power requirements exceed that allowable by a single cable (See Paragraph 45 of Gilbert).

In reference to Claim 10, Gilbert, knowledge commonly known in the art, and Shilov disclose the limitations as applied to Claim 9 above.  Gilbert further discloses that the voltage of the additional power supply matches the voltage of the main power supply (See Paragraphs 9 and 19).

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert, knowledge commonly known in the art as evidenced by Luebke and Sadat. Yang, and Chen

In reference to Claim 13, Gilbert discloses a computing device (See Figures 1, 3, 13, 14, and 15 [all components shown]) comprising: a main power supply (See Figure 1 Number 1 [lower], Figure 3 Number 9, and Paragraphs 45 and 47); a power dongle (See Figure 1 Number 10) coupled to a first component of the computing device (See Figures 13, 14, and 15 Number 41, and Paragraphs 45, 47, and 60); a second power supply (See Figure 1 Number 1 [upper], Figure 3 [upper input connector], and Paragraphs 45 and 47) connected to the power dongle via a power delivery cable (See Figures 1, 3, 13, 14, and 15 and Paragraph 10), wherein the second power supply is internal to the computing device (See Figure 1 Number 1 [upper], Figure 3 [upper input connector], Figures 13, 14, and 15, and Paragraphs 45 and 47); a port coupled to a second component of the computing device (See Figure 3 Number 8 and Paragraph 47); a third power supply connected to the port (See Figure 1 Number 1 [center]), wherein the third power supply is a power adaptor external to the computing device (See Paragraphs 45 and 47); a processor (See Paragraph 45); and a memory storing 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Gilbert using a well-known USB Type-C power delivery cable as the power delivery cable, using a well-known GPU as the first component of the computing device, using a motherboard  having a flex port as the second component and port of the computing device, and using a removable flex port as the flex port, resulting in the invention of Claim 13, because Gilbert is not limited as to the particular type of power delivery cable used (See Paragraph 9 of Gilbert), and the simple substitution of a well-known USB Type-C power delivery cable as the power delivery cable of Gilbert would have yielded the predictable result of providing a cable that is simple to use and plug in due to its convenient and foolproof design having a small size and ability to be flipped (See Page 1 of Sadat) and that provides for increased levels of power delivery (See Page 4 of Sadat) in a manner that ensures that sufficient power is available for operation of a device when the power requirements exceed that allowable by a single cable (See Paragraph 45 of Gilbert); because Gilbert is not limited as to the particular first component of the computing device used (See Paragraph 63 of Gilbert), and the simple substitution of a well-known GPU as the first component of the computing device of Gilbert would have yielded the predictable result of providing a high-performance, visually rich, interactive 3D experience (See Page 126 Column 1 Paragraph 1 of Luebke) in a manner that ensures that sufficient power is 

In reference to Claim 14, Gilbert, knowledge commonly known in the art, Yang, and Chen disclose the limitations as applied to Claim 13, above.  Gilbert further discloses that the processor sequences the power from the second power supply and the different power from the third power supply to the main power of the main power supply (See Paragraphs 45 and 47).

In reference to Claim 15, Gilbert, knowledge commonly known in the art, Yang, and Chen disclose the limitations as applied to Claim 14, above.  Gilbert further discloses that the processor matches the input of the power and the input of the different power with the input of main power (See Paragraphs 9, 19, 45, and 47).


Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert and knowledge commonly known in the art as applied to Claim 8 above, and further in view of knowledge commonly known in the art, as evidenced Luebke.

In reference to Claim 16, Gilbert discloses the limitations as applied to Claim 1 above.  Gilbert is not limited as to the particular type of component of the computing device used, but does not explicitly disclose that the component is a graphics processing unit (GPU coupled to the module.  Official Notice is taken that the use of GPUs is well known in the art, as evidenced by Luebke (See Page 126 Column 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Gilbert and knowledge commonly known in the art using a well-known GPU as the component of the computing device, resulting in the invention of Claim 16, because Gilbert is not limited as to the particular component of the computing device used (See Paragraph 63 of Gilbert), and the simple substitution of a well-known GPU as the component of the computing device of Gilbert would have yielded the predictable result of providing a high-performance, visually rich, interactive 3D experience (See Page 126 Column 1 Paragraph 1 of Luebke) in a manner that .

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert and knowledge commonly known in the art as applied to Claim 8 above, and further in view of Yang.

In reference to Claim 5, Gilbert and knowledge commonly known in the art disclose the limitations as applied to Claim 1 above.  Gilbert is not limited as to the particular type of component of the computing device used, but does not explicitly disclose that the component is a motherboard.  Yang discloses a motherboard that receives power from a power supply via a USB interface (See Paragraph 18).
It would have been obvious to one of ordinary skill in the art at the time the
invention was filed to construct the device of Gilbert and knowledge commonly known in the art using the motherboard receiving power via a USB interface of Yang as the component, resulting in the invention of Claim 5, because Gilbert is not limited to the particular component of the computing device used (See Paragraph 63 of Gilbert), and the simple substitution of the motherboard receiving power via a USB interface of Yang as the component receiving power via a USB interface of Gilbert would have yielded the predictable result of providing power for a motherboard to operate (See Paragraph 16 of Yang) in a manner that ensures that sufficient power is available for operation when the power requirements exceed that allowable by a single cable (See Paragraph 45 of Gilbert).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  

The omitted elements are: sequencing the second power supplies with the main power supply. Applicant’s disclosure makes it clear that sequencing the main power with the additional power supplies (i.e., the second and third power supplies) is essential to the invention, as it allows components of the computing device to use more power than can be normally supplied (See Abstract and Paragraphs 7-8).


Response to Arguments

Applicant’s arguments with respect to Claims 1-11 and 13-17have been considered but are moot because the new ground of rejection does not rely on any 

Conclusion

The art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186